Exhibit 10.1

FIRST PHYSICIANS CAPITAL GROUP, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made and entered into this 1st day of July, 2014,
by and between First Physicians Capital Group, Inc., a Delaware corporation
(“the Company”), and Sean Kirrane, an individual (“the Employee”).

RECITALS

WHEREAS, the Employee desires to be employed and continue to be employed by the
Company in a position of trust and confidence in which Employee will learn,
develop, create and have access to, and the Company shall disclose to Employee,
confidential and proprietary information. Aside from expectations regarding
Employee’s employment performance, the Company also has requirements concerning
Employee’s conduct, as an employee and following the cessation of employment,
with respect to information and contacts which Employee would not have acquired
or made except through employment by the Company. The Company desires to be
assured of the association and services of the Employee and to enter into this
agreement pertaining to the Employee’s duties with respect to non-competition,
confidential information, and the duty of non-solicitation following Employee’s
termination or separation from the Company (“Agreement”); and

WHEREAS, the Employee is willing and desires to be employed and continue to be
employed by the Company and enter into such Agreement.

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties hereto do hereby agree as follows:

ARTICLE I

EMPLOYMENT

1.1 Agreement to Employ. Upon the terms and subject to the conditions of this
Agreement, the Company hereby agrees to employ the Employee as President & Chief
Executive Officer subject to the supervision and direction of the Company’s
Board of Directors (“Board”).

1.2 Term of Employment. The term of this Agreement will be for a period of one
(1) year commencing on the date hereof unless terminated earlier pursuant to
Article VI below (“Employment Period”), provided however, that the Employee’s
obligations in Article V and Article VII below will continue in effect after
such termination.

1.3 Renewal. Terms of any renewal of this Agreement or of any new agreement
related to Employee’s employment shall be completed or the decision made not to
negotiate a renewal or new agreement made, not later than the end of the tenth
(10th) month of the term of the Agreement. This Agreement and all its terms and
conditions shall continue in effect until terminated.



--------------------------------------------------------------------------------

ARTICLE II

COMPENSATION

2.1 Base Salary. For all services rendered by the Employee under this Agreement,
the Company will pay the Employee a base salary of Three Hundred and Sixty
Thousand dollars ($360,000) per year (“Base Salary”). The Company will pay the
Employee the Base Salary not less frequently than in equal bimonthly
installments in accordance with the Company’s payroll schedule. The Base Salary
is subject to change in the sole discretion of the Company, provided that in no
event shall Employee’s annual compensation be reduced while this Agreement shall
be in force.

2.2 Additional Compensation. The Company, in its sole discretion, may reward
Employee with a performance based bonus of up to 100% of the Employee’s annual
salary, or such additional amounts as may determined by the Board, commensurate
with his achievement of the strategic goals and objectives of this position and
any other factors the Board deems appropriate in its sole discretion. Within 90
days of the commencement of this Agreement, the Company and Employee shall
identify strategic objective and goals for the contract year that are acceptable
to both parties. This additional compensation may be available to Employee, at
the Company’s sole discretion, upon completion of this Agreement.

2.3 Equity Incentives. The Employee will be eligible to participate in a
management equity compensation plan, should one be created during the term of
Employee’s contract. Participation in any such plan shall be determined in the
sole discretion of the Board.

ARTICLE III

BENEFITS, PERQUISITES AND EXPENSES

3.1 Benefits. During the Employment Period, the Employee will be eligible to
participate in (a) any welfare benefit plan sponsored or maintained by the
Company, including, without limitation, each group life, hospitalization,
medical, dental, health, accident or disability insurance or similar plan or
program of the Company, and (b) any pension, retirement, deferred compensation
or savings plan sponsored or maintained by the Company, in each case, whether
now existing or established hereafter, to the extent that the Employee is
eligible to participate in any such plan under the generally applicable
provisions thereof. Nothing in this Paragraph 3.1 will limit the Company’s right
to amend or terminate any such plan in accordance with the procedures set forth
therein.

3.2 Vacation. During the Employment Period, the Employee will be entitled to
accrue four (4) weeks personal time off annually as is generally provided to
other employees of the Company in accordance with the then current policies and
practices of the Company.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

SCOPE OF DUTIES

4.1 Role of Employee. The Company employs, engages and hires Employee to serve
as a member of the executive leadership team to participate in key decisions
pertaining to the strategic initiatives, operating model and operation
execution. Employee shall perform such other duties as are customarily performed
by one holding such position in other, same or similar businesses or enterprises
as that engaged in by the Company, and shall also additionally render such other
related services and duties as may be assigned to him

4.2 General Specification of Duties. The Employee, during the term hereof, will
be responsible for performing all services, acts, or things necessary or
advisable to manage and conduct the business of the Company consistent with his
or her position as outlined in the job description provided to Employee, and
further subject to such policies and procedures as may be established by the
officers and the Board.

4.3 Best Efforts. Employee agrees that he will at all times faithfully,
industriously, and to the best of his ability, experience, and talents, perform
all of the duties that may be required of and from him pursuant to the express
and implicit terms of this Agreement, to the reasonable satisfaction of the
Company. Employee will begin employment on a mutually agreed date.

ARTICLE V

NONSOLICITATION, CONFIDENTIALITY AND NONCOMPETITION

5.1 The Employee’s Devotion of Time. The Employee hereby agrees to devote his or
her full time, abilities and energy to the faithful performance of the duties
assigned to him or her and to the promotion and forwarding of the business
affairs of the Company and not to divert any business opportunities from the
Company to himself or herself or to any other person or business entity.

5.2 Conflicting Activities. The Employee will not, during the term of this
Agreement, be engaged in any other business activity in which is in competition,
directly or indirectly with Company without the prior written consent of the
Board.

5.3 Confidentiality. Without the prior written consent of the Company, except to
the extent required by an order of a court having competent jurisdiction or
under a subpoena from an appropriate government agency, the Employee will not
communicate or disclose to any third person, or use for the benefit of himself
or herself any third person, (a) trade secrets, referral sources, customer or
supplier lists or information, marketing plans, sales plans, management
organization information (including data and other information relating to
members of the Board

 

3



--------------------------------------------------------------------------------

and management), operating policies or manuals, business plans, processes and
techniques, financial records, or other financial, commercial, or business
information relating to the Company or its investors or the purchase and sale of
its securities or any of its subsidiaries, or (b) information designated as
confidential or proprietary that the Company or its subsidiaries and affiliates,
if any, may receive from its suppliers, customers, referral services or others
who do business with the Company or any of its subsidiaries (collectively,
“Confidential Information”) to any third person unless such Confidential
Information has been previously disclosed to the public by the Company or is in
the public domain (other than by reason of the Employee’s breach of this
Paragraph 5.3).

5.4 The Company Property. The Employee hereby agrees that all documents,
reports, plans, proposals, marketing and sales plans, client lists, referral
lists and sources, client files and materials made by Employee or by the Company
and its subsidiaries are the properties of such entity and will not be used by
Employee in any way adverse to the Company’s interests. The Employee will not
deliver, reproduce or in any way allow such documents or things to be delivered
or used by any third party without specific written direction or written consent
of the Board of the Company as appropriate. The Employee hereby assigns to the
Company any rights which he or she may have in any such trade secret or
proprietary information. Further, except as expressly provided herein, promptly
following the Employee’s termination of employment, the Employee will return to
the Company all property, documents or papers used or owned by the Company and
all copies, abstracts or summaries thereof in the Employee’s possession or under
his or her control.

5.5 Nonsolicitation of Patients, Employees, Customers or Referral Sources.
Employee acknowledges and agrees that customers issue from referral sources and
referral sources issue from customers. Employee further agrees that customers
and referral sources are interdependent and are interchangeable in this
Agreement. During the Employment Period and the two-year period following any
termination of the Employee’s employment, the Employee will not directly or
indirectly (i) solicit business from any patients, employees, customers,
consultants or sources of customer referrals, or (ii) solicit, encourage or
induce any employee of the Company, its consultants, or any of its subsidiaries
or affiliates to terminate employment with such entity, and will not directly or
indirectly, either individually or as owner, agent, employee, consultant or
otherwise, employ or offer employment to any person who is or was employed by
the Company, a subsidiary or affiliate thereof unless such person will have
ceased to be employed by such entity.

5.6 Competition with the Company. The Employee agrees that during the term of
the Employee’s Employment Period and for a six (6) month period of time
thereafter (“Noncompete Term”) Employee will not, directly or indirectly, for
his or her own benefit or on behalf of others, compete, own, operate, join,
control, participate in, or be an officer, director, consultant, partner,
employee or holder of more than five percent (5%) of the capital stock or other
equity interest of any corporation or other entity which competes with the
Company or any of its subsidiaries, branches or affiliates anywhere in the
United States that the Company conducts such business during the Employment
Period or at the date of Employee’s termination from the

 

4



--------------------------------------------------------------------------------

Company (“Competitive Activity”). Competitive Activity includes, but is not
limited to, home health, hospice, critical access hospitals, hospital service
providers and home and community based services. The Company may extend the
Noncompete Term for a period of an additional six (6) months (“Extended
Noncompete Term”) by payment of 50% of employee’s Base Salary during the
Extended Noncompete Term. In addition, the Extended Noncompete Term may be
further extended by the mutual agreement of the Company and the Employee.

5.7 Injunctive Relief and Other Remedies with Respect to Covenants. The Employee
acknowledges and agrees that the covenants and obligations of the Employee with
respect to nonsolicitation, confidentiality, the Company property,
noncompetition, and conflicting activities, relate to special, unique and
extraordinary maters and that a violation of any of the terms of such covenants
and obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, the Employee agrees that the
Company will (a) be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post a bond) restraining the
Employee from committing any violation of the covenants and obligations
contained in this Article 5 and (b) have no further obligation to make any
payments to the Employee hereunder following any material violation of the
covenants and obligations contained in this Article 5. These remedies are
cumulative and are in addition to any other rights and remedies the Company may
have at law or in equity.

ARTICLE VI

TERMINATION

6.1 Basis for Termination. The Employee’s “at will” employment hereunder may be
canceled or terminated at any time by either or any of the parties for cause or
without cause or for any reason or no reason at all.

6.2 Incapacity. This Agreement will automatically terminate on the last day of
the month in which the Employee dies or becomes permanently incapacitated.
“Permanent incapacity” as used herein will mean mental or physical incapacity,
or both, reasonably determined by the Board based upon a certification of such
incapacity by, in the discretion of such Board, either the Employee’s regularly
attending physician or a duly licensed physician selected by the Board,
rendering the Employee unable to perform substantially all of his or her duties
hereunder and which appear reasonably certain to continue for at least six
consecutive months without substantial improvement. The Employee will be deemed
to have “become permanently incapacitated” on the date the Board has determined
that the Employee is permanently incapacitated and so notifies the Employee.
Upon termination of this Agreement pursuant to this Paragraph 6.2, the Company
will grant pay to the Employee or the Employee’s estate within fourteen
(14) days after termination an amount equal to the sum of (a) the Employee’s
Base Salary accrued to the date of termination; (b) any unreimbursed expenses
accruing to the date of the termination of this Agreement; (c) any accrued, but
unpaid vacation time; and (d) any earned but unpaid bonuses. After any such
termination, the Company will not be obligated to compensate the Employee, his
or her estate or representatives except for the foregoing compensation then due
and owing, nor provide the benefits to the Employee described in Article 3
(except as may be required by law).

 

5



--------------------------------------------------------------------------------

6.3 With Cause. The Employee’s employment may be terminated by the Company “with
cause,” if any of the following occur:

(a) any material breach of the Employee’s obligations to the Company pursuant to
this Agreement; or

(b) any material acts or events which inhibit the Employee from fully performing
his or her responsibilities to the Company in good faith, including, but not
limited to (i) a felony criminal conviction; (ii) any other criminal conviction
involving the Employee’s lack of honesty or the Employee’s moral turpitude;
(iii) drug or alcohol abuse; or (iv) material acts of insubordination,
dishonesty, gross carelessness or gross misconduct.

6.4 With Cause; Effective Date; Right to be Heard. The Employee shall not be
deemed to have been terminated for cause unless and until there shall have been
delivered to him or her by the Board a notice of termination and a written
statement of the reasons for Employee’s termination for cause and Employee has
had an opportunity to appear before the Board to state any protest that Employee
may have concerning his or her termination for cause. If the Employee does not
request an appearance before the Board pursuant to this Paragraph 6.4 within
five days from the date of receipt of the notice of termination and written
statement of the reasons for his or her termination, the right to appear before
the Board to protest shall be deemed to be waived and the Employee’s termination
shall be effective as of the date the notice of termination is delivered to
Employee. If Employee elects to appear before the Board to protest his or her
termination for cause, a specially called meeting will be called as soon as
practicable. At the specially called Board meeting, the Employee will have the
opportunity to state any protest that he or she might have, orally (not to
exceed one hour) or in writing, to his or her termination and the Board will
thereafter re-consider its decision to terminate the Employee for cause. If the
Board decides to affirm its decision to terminate the Employee for cause, after
the Employee’s appearance and protest before it, the Board’s decision: (i) will
not require a written statement of the reasons for the Board’s decision;
(ii) will thereafter be final and non-appealable and (iii) effective as of the
date of the Board’s final decision. The Employee will be suspended from his or
her responsibilities with pay, between the date that his or her original notice
of termination is delivered and the Board’s final decision as to his or her
termination for cause, if the Employee elects to protest his or her termination
to the Board, as set forth above.

6.5 Without Cause. The Employee’s employment may be terminated by the Company
“without cause” (for any reason or no reason at all) at any time by giving the
Employee thirty (30) days’ prior written notice of termination. Termination of
employment will occur at the conclusion of the notice period, unless otherwise
agreed to in writing by the Company and the Employee.

 

6



--------------------------------------------------------------------------------

6.6 Termination by the Employee. The Employee may terminate his or her
employment hereunder by giving the Company thirty (30) days’ prior written
notice. Termination of employment will occur at the conclusion of the notice
period, unless otherwise agreed to in writing by the Company and the Employee.

6.7 Payment Upon Termination With Cause by the Company or Volitional Termination
by the Employee. Upon termination of the Employee’s employment by the Company
for cause pursuant to Paragraph 6.3 or volitional termination by the Employee
pursuant to Paragraph 6.6, the Company will grant pay to the Employee within
fourteen (14) days after termination an amount equal to the sum of (a) the
Employee’s Base Salary accrued to the date of termination; (b) any unreimbursed
expenses, including accrued but unused vacation, accruing to the date of
termination and (c) any earned but unpaid bonuses. After any such termination,
the Company will not be obligated to compensate the Employee, his or her estate
or representatives except for the foregoing compensation then due and owing, nor
provide the benefits to the Employee described in Article 3 (except as may be
required by law).

6.8 Payment Upon Termination Without Cause by the Company. Upon termination of
the Employee’s employment by the Company without cause pursuant to Paragraph
6.5, the Company will grant pay to the Employee within fourteen (14) days after
termination an amount equal to the sum of (a) the Employee’s Base Salary accrued
to the date of termination; (b) the Employee’s Base Salary for the fifteen day
notice period; (c) any unreimbursed expenses, including accrued but unused
vacation, accruing to the date of termination; and (d) any earned but unpaid
bonuses. The Company will also continue to provide health benefits as covered in
section 3.1(a) in this Agreement for a period of six (6) months or until such
time as the Employee becomes eligible to participate in a similar health plan.
Should such termination without cause occur within the first 12 months of
employment, a severance payment equivalent to 50% of Employee’s Base Salary will
be due to Employee within fifteen (15) days after Employee’s final day of
employment. The Employee shall have no further rights to any additional monies
for any reason excluding payments and benefits reference in section 6.8(a)
through 6.8(d). Employee waives all right to receive any additional monies and
claims (except for workers compensation claims) and any such remedies are
limited to the remedies set forth in this section.

ARTICLE VII

MISCELLANEOUS

7.1 Survival. Articles 5 and 6 and Paragraphs 7.2, 7.3 and 7.15 will survive the
termination hereof.

7.2 Indemnification. The Company shall indemnify and hold harmless the Employee,
to the maximum extent permitted by applicable law, against all costs, charges,
and expenses incurred or sustained by the Employee in connection with any
action, suit or proceeding to which he may be made a party by reason of being an
officer, director or employee of the Company or of any subsidiary or affiliate
of the Company or any other corporation for which the Employee serves in good
faith as an officer, director or employee at the Company’s request.

 

7



--------------------------------------------------------------------------------

7.3 Legal Fees and Expenses. Each party to pay their own attorney fees and
costs.

7.4 Binding Effect. This Agreement will be binding on, and will inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of the sale of all or a portion of the Company’s
stock, a merger, consolidation or reorganization involving the Company or,
unless the Company otherwise elects in writing, a sale of the assets of the
business of the Company (or portion thereof) in which the Employee performs a
majority of his or her services. This Agreement will also inure to the benefit
of the Employee’s heirs, executors, administrators and legal representatives.

7.5 Assignment. Except as provided under Paragraph 7.4, neither this Agreement
nor any of the rights or obligations hereunder will be assigned or delegated by
any party hereto without the prior written consent of the other party.

7.6 Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto with respect to the matters referred to herein. No
other agreement relating to the terms of the Employee’s employment by the
Company, oral or otherwise, will be binding between the parties unless it is in
writing and signed by the party against whom enforcement is sought. There are no
promises, representations, inducements or statements between the parties other
than those that are expressly contained herein. The Employee acknowledges that
he or she is entering into this Agreement o his or her own free will and accord,
and with no duress, that he or she has read this Agreement and that he or she
understands the Agreement and its legal consequences.

7.7 Severability; Reformation. In the event that one or more of the provisions
of this Agreement become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein will not be affected thereby. In the event that any of the provisions of
Paragraphs 5.4, 5.5, 5.6 or 5.7 are not enforceable in accordance with its
terms, the Employee and the Company agree that such Paragraph will be reformed
to make such Paragraph enforceable in a manner which provides the Company the
maximum rights permitted at law, including but not limited to the duration,
geographic area and subject matter covered by these provisions. Further, it is
the intent of the parties that this Agreement be complaint with all state and
federal laws regarding compensation in and among medical businesses, including
anti-kickback provisions. To the extent that any of the provisions herein are in
violation of those provisions, such violation is unintentional and the Agreement
may be reformed to make the provisions compliant.

7.8 Waivers. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement will not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement will be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his or her rights hereunder on any occasion
or series of occasions.

 

8



--------------------------------------------------------------------------------

7.9 Notices. Any notice required or desired to be delivered under this Agreement
will be in writing and will be delivered personally, by courier service, by
registered mail, return receipt requested, or by facsimile and will be effective
upon actual receipt by the party to which such notice will be directed, and will
be addressed as follows (or to such other address as the party entitled to
notice will hereafter designate in accordance with the terms hereof):

If to the Company:

First Physicians Capital Group, Inc.

9663 Santa Monica Blvd., #959

Beverly Hills, CA 90210

with a copy to:

Christensen Law Group, P.L.L.C.

Attention: J. Clay Christensen

700 Oklahoma Tower

210 Park Avenue

Oklahoma City, Oklahoma 73102

If to the Employee:

The home address of the Employee noted on the records of the Company.

7.10 Amendments. This Agreement may not be altered, modified or amended except
by a written instrument signed by each of the parties hereto.

7.11 Headings. Headings to paragraphs in this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.

7.12 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument.

7.13 Withholding. Any payments provided for herein will be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

7.14 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflicts or choice of law under which the law of any other
jurisdiction would apply. This Agreement will not be construed for or against a
party because that party prepared it.

 

9



--------------------------------------------------------------------------------

7.15 Consent to Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any Delaware state court, or, if no such state court has proper
jurisdiction, the Federal court of the United States of America, sitting in
Delaware, and any appellate court from any thereof, in any proceedings arising
out of or relating to this Agreement and any transactions contemplated hereby or
for recognition or enforcement of any judgment relating thereto, and each of the
parties hereby irrevocably and unconditionally (i) agrees not to commence any
such proceeding except in such courts, (ii) agrees that any claim in respect of
any such proceeding may be heard and determined in such Delaware state court or,
if no such state court has proper jurisdiction, the such Federal court,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
Proceeding in the state or Federal courts located in any such Delaware state or
Federal court, and (iv) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such proceeding in the
state or Federal courts located in any such Delaware state or Federal court.
Each of the parties hereto agrees that a final judgment in any such proceeding
shall be conclusive and may be enforced in other jurisdictions in the United
States and throughout the world by suit on the judgment or in any other manner
provided by law.

7.16 Right of Set-Off. Upon termination or expiration of this Agreement, the
Company will have the right to set-off against the amounts due the Employee
hereunder the amount of any outstanding loan or advance from the Company to the
Employee.

THE PARTIES TO THIS AGREEMENT HEREBY ACKNOWLEDGE THAT THEY HAVE READ AND
UNDERSTAND THE AGREEMENT AND CONSENT AND AGREE TO BE BOUND BY ALL OF THE TERMS
AND CONDITIONS THEREOF.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer and the Employee has hereunto set his or her hand as
of the day and year first above written.

 

THE EMPLOYEE:

/s/ Sean Kirrane

 

10



--------------------------------------------------------------------------------

THE COMPANY: FIRST PHYSICIANS CAPITAL GROUP, INC. By:  

/s/ Richardson Sells

Name:   Richardson Sells Title:   Chair of the Compensation Committee

 

11